Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147618                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  FRANCES OVERWEG, Individually and                                                                      David F. Viviano,
  Personal Representative of the ESTATE                                                                              Justices
  OF HARLAN JAY OVERWEG,
               Plaintiff-Appellant,
  v                                                                SC: 147618
                                                                   COA: 308785
                                                                   Kent CC: 09-000482-NI
  TAYLOR REMERO THOMAS, BOBBY
  GLENN THOMAS and KELLY THOMAS,
           Defendants-Appellees.

  ____________________________________/

        On order of the Court, the application for leave to appeal the May 9, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
           h0325
                                                                              Clerk